Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently being examined.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
	
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 and 16-20 of U.S. Patent No. 10,773,385.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the '385 patent discloses the following with respect to the Applicant’s claims:
1. A method for operating a robotic system, the method comprising:	(See Claim 1)
obtaining a base motion plan configured to operate a robotic assembly to transfer a target object from a start location to a task location;	(See Claim 1)
receiving a contact measure after implementing an initial portion of the base motion plan, (See Claim 1)
wherein the contact measure represents a force, a torque, and/or a pressure measured by a contact sensor;	(See Claim 1)
determining whether the contact measure fails to satisfy a threshold; and	(See Claim 1)
selectively generating a set of commands and/or settings based on the determination, wherein the set is different than a remaining portion of the base motion plan.  	(See Claim 1)
2. The method of claim 1, wherein:	(See Claim 2)
the robotic assembly includes a suction gripper;	(See Claim 2)
the contact measure represents the amount of grip on the target object provided by the suction gripper; and	(See Claim 2)
determining whether the contact measure fails to satisfy the threshold includes comparing the contact measure to the threshold that represents a quantity, a location, or a combination thereof of the suction gripper contacting a surface of the target object and holding a vacuum condition therein.  	(See Claim 2)
3. The method of claim 1, wherein:	(See Claim 3)
the robotic assembly includes an impactive gripper having a set of jaws for applying compressing forces on opposing portions of the target object;	(See Claim 3)
the contact measure represents the amount of grip on the target object provided by the impactive gripper; and (See Claim 3)
determining whether the contact measure fails to satisfy the threshold includes comparing the contact measure to the threshold configured to detect a shift in the target object relative to the jaws.  	(See Claim 3)
4. The method of claim 1, wherein:	(See Claim 8)
the contact measure represents the amount of grip measured after gripping the target object and before initiating horizontal transfer of the target object;	(See Claim 8)
the grip threshold is an initial threshold; and	(See Claim 8)
the set of commands and/or settings includes commands and/or settings for regripping the target object.  (See Claim 8)
5. The method of claim 4, further comprising:	(See Claim 9)
executing the initial portion of the base motion plan for placing a gripper of the robotic assembly about the start location and for initially gripping the target object with the gripper;	(See Claim 9)
wherein: receiving the contact measure includes receiving the contact measure determined after initially gripping the target object; and	(See Claim 9)
the set of commands and/or settings are configured to operate the robotic assembly to: (See Claim 9)
release the target object, and	(See Claim 9)
regrip the target object.  (See Claim 9)
6. The method of claim 5, wherein the set of commands and/or settings further includes commands and/or settings to adjust a position of the gripper between the release and the regrip.  (See Claim 10)
7. The method of claim 5, further comprising:  (See Claim 11)
pausing execution of the base motion plan when the contact measure fails to satisfy the initial threshold; and	(See Claim 11)
resuming execution of the base motion plan after regripping the target object for implementing the set of commands and/or settings between the initial portion and the remaining portion of the base motion plan.  	(See Claim 11)
8. The method of claim 1, wherein selectively generating the set of commands and/or settings comprises calculating an adjusted motion plan that is different than the remaining portion of the base motion plan.  	(See Claim 1)
9. The method of claim 8, further comprising: (See Claim 1)
tracking a current location of the target object during implementation of the initial portion of the base motion plan; and	(See Claim 1)
wherein calculating the adjusted motion plan includes:  (See Claim 1)
selecting a drop area based on comparing the current location to a source drop area, a destination drop area, and/or a transit drop area, and	(See Claim 1)
calculating the adjusted motion plan to transfer the target object from the current location to an adjusted drop location instead of the task location.  	(See Claim 1)
10. The method of claim 9, wherein selecting the drop area includes:	(See Claim 4)
determining whether the current location is within the source drop area that is associated with boundaries of a container or a pallet at the start location; and	(See Claim 4)
selecting the source drop area based on whether the current location is within the source drop area to place the target object at the adjusted drop location that is different from the start location.  	(See Claim 4)
11. The method of claim 9, wherein selecting the drop area includes:	(See Claim 5)
determining whether the current location is within the destination drop area that is associated with boundaries of a container or a pallet at the task location; and	(See Claim 5)
selecting the destination drop area based on the determination to intentionally place the target object at the adjusted drop location therein.  	(See Claim 5)
12. The method of claim 9, wherein selecting the drop area includes:	(See Claim 6)
determining whether the current location is within the transit drop area that is between the source drop area and the destination drop area; and	(See Claim 6)
selecting the transit drop area based on the determination to intentionally place the target object at the adjusted drop location therein.  	(See Claim 6)
13. The method of claim 8, wherein: the contact measure represents a measurement of the amount of grip after initiating horizontal transfer of the target object; and	(See Claim 7)
determining whether the contact measure fails to satisfy the threshold includes comparing the contact measure to a transfer threshold that is less than an initial grip threshold associated with initially gripping the target object before horizontally transferring the target object.	(See Claim 7)
14. A tangible, non-transient computer-readable medium having processor instructions stored thereon that, when executed by a robotic system via one or more processors thereof, cause the robotic system to perform a method, the method comprising:	(See Claim 12)
obtaining a base motion plan configured to operate a robotic assembly to transfer a target object from a start location to a task location;	(See Claim 12)
receiving a contact measure after implementing an initial portion of the base motion plan, (See Claim 12)
wherein the contact measure represents an amount of grip of the gripper on the target object; and	(See Claim 12)
selectively generating a set of commands and/or settings based on the contact measure for operating the robotic assembly to execute one or more response actions that deviate from a remaining portion of the base motion plan.	(See Claim 12)
15. A robotic system, comprising:	(See Claim 16)
at least one processor; and	(See Claim 16)
at least one memory device connected to the at least one processor and having stored thereon instructions executable by the processor for:	(See Claim 16)
obtaining a base motion plan configured to operate a robotic assembly to transfer the target object from a start location to a task location;	(See Claim 16)
receiving a contact measure after implementing an initial portion the base motion plan, (See Claim 16)
wherein the contact measure represents an amount of grip of the gripper on the target object measured by a contact sensor;	(See Claim 16)
determining whether the contact measure fails to satisfy a threshold; and 	(See Claim 16)
selectively generating a set of commands and/or settings based on the determination for operating the robotic assembly to deviate from a remaining portion of the base motion plan.  	(See Claim 16)
16. The robotic system of claim 15, wherein the memory device includes instructions executable by the processor for:	(See Claim 16)
tracking a current location of the target object during implementation of the initial portion of the base motion plan;	(See Claim 16)
receiving the contact measure that represents the amount of grip after initiating horizontal transfer of the target object;	(See Claim 16)
selecting a drop area based on the current location,	(See Claim 16)
wherein the drop area is selected from a source drop area, a destination drop area, a transit drop area, or a combination thereof,	(See Claim 16)
calculating an adjusted drop location in the selected drop area,	(See Claim 16)
wherein the adjusted drop location is calculated after the contact measure is determined to be below the threshold, and	(See Claim 16)
calculating an adjusted motion plan based on selectively generating the set of the commands and/or the settings,	(See Claim 16)
wherein the adjusted motion plan is configured to transfer the target object from the current location to the adjusted drop location,	(See Claim 16)
wherein the adjusted drop location is different from the task location.  	(See Claim 16)
17. The robotic system of claim 16, wherein the memory device includes instructions executable by the processor for:	(See Claim 17)
selecting the drop area as the source drop area, the destination drop area, or the transit drop area that overlaps with the current location intentionally placing the target object therein instead of the task location and instead of the start location,	(See Claim 17)
wherein: the source drop area is associated with boundaries of a container or a pallet including the start location,	(See Claim 17)
the destination drop area is associated with boundaries of a container or a pallet including the task location, and	(See Claim 17)
the transit drop area is between the source drop area and the destination drop area.  (See Claim 17)
18. The robotic system of claim 15, wherein the memory device includes instructions executable by the processor for:	(See Claim 19)
receiving the contact measure that represents the amount of grip after gripping the target object and before initiating horizontal transfer of the target object; and	(See Claim 19)
wherein: the set of commands and/or settings includes regrip commands, regrip settings, or a combination thereof that are not in the remaining portion of the base motion plan and that are for releasing and regripping the target object.  	(See Claim 19)
19. The robotic system of claim 18, wherein the memory device includes instructions executable by the processor for:	(See Claim 20)
implementing the first portion of the base motion plan to place the gripper about the start location and initially grip the target object with the gripper;	(See Claim 20)
wherein: the contact measure represents the amount of grip determined after initially gripping the target object; and	(See Claim 20)
the set of commands and/or settings are configured to operate the robotic assembly to: (See Claim 20)
release the target object after executing the first set of actions, and	(See Claim 20)
regrip the target object.  	(See Claim 20)
20. The robotic system of claim 15, wherein the contact measure represents a force, a torque, a pressure, or a combination thereof associated with a suction gripper or a set of jaws of the robotic assembly used to contact and grip the target object.	(See Claim 18)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and between 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        September 9, 2022